Title: To James Madison from Mary A. Harrison, 24 January 1815
From: Harrison, Mary A.
To: Madison, James


        
          Sir
          Philadelphia January t. 24th 1815
        
        The distress of my family has obliged me to appeal to your justice, and in stating the case, I hope it will meet with attention. My Father Francis Harrison entered the service of the united S in gun boat 121 and was in her at the time of her capture, was imprisoned in Melville Island prison 14 months and part of that time in close confinement, as a hostage under the retaliatory system last October he was permitted to return to his home since which period he has been endeavoring to get a settlement with Mr. Tod but to no purpose he has put him off with a trifle viz 70 dollars and has now entirely refused to give a cent more, my fathers family consists of 7 children 5 of whom are quite helpless, I appeal to you as a reasonable person how such a family could subsit 4 months on 70 Dollars and how are they to subsist the remainder of the winter without a cent as Mr Todd has refused to give that which is due and which was hardly earned at the expence of health and liberty, I again appeal to you as the head of the nation, the ruler of the people, the defender of their rights and Liberties, and the alleviator of their sorrows and sufferings, and I am willing to beleive that it is your ignorance of the wrongs that the people are at present labouring under that prevents you from redressing them, what can be Mr Todd’s motive for refusing to pay the debts of the Nation honourably is a mystery to me, such equivocal behaviour is certainly very much derogatory to the character of a gentleman, the high opinion I entertain of your justice and humanity has induced me to make you acquainted with the sufferings of my family and the injustice that is at present exercised, and in the name of that God who is the searcher of all hearts and the rewarder of good works I entreat you to see justice done to my parents and request that my father may be honourably paid, as you give attention to this so may the Lord do to all your petitions and prayers and as you shew mercy, may he at that great and awful day when the heavens and earth are to be judged shew mercy unto you and that he may reward your good works in this life and restore peace to our dearly beloved country is the prayer of
        
          Mary A Harrison
        
       